Citation Nr: 0632070	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether clear and unmistakable error (CUE) is present in an 
August 2002 rating decision, which assigned a single, ten 
percent disability evaluation for bilateral tinnitus.    


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from November 1989 until 
November 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which in part found that CUE was 
not present in an August 2002 rating decision, which assigned 
a single, ten percent disability evaluation for bilateral 
tinnitus.  

The evidence of record discloses that the veteran also raised 
a claim for service connection for an ulnar nerve condition 
in the right elbow.  The RO has not yet adjudicated this 
issue.  As such, this matter is REFERRED to the RO for 
appropriate action.  


FINDING OF FACT

An August 2002 rating decision assigned a single, ten percent 
disability rating for  (bilateral) tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002), based upon the correct 
facts of record and the applicable law.


CONCLUSION OF LAW

Clear and unmistakable error has not been demonstrated in an 
August 2002 rating decision, which assigned a schedular 
evaluation of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1110, 1310, 7105 (West 2002); 38 C.F.R. §§ 
3.105, 3.303, 3.307, 3.309, 3.312 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Merits of the Claim

The RO granted service connection for tinnitus by a rating 
decision dated in July 2002, and the veteran was so notified 
by correspondence dated in August 2002.  At that time, a 10 
percent evaluation was assigned under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  In February 2003, the veteran sought 
an increased rating evaluation, specifically arguing the 
service connected tinnitus warranted a 10 percent evaluation 
for each ear.  The RO denied the veteran's request by a 
rating decision dated in May 2003 because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

The veteran presently argues that the August 2002 rating is 
the product of clear and unmistakable error.  However, his 
contention is without merit and the claim will be denied.

The law provides that previous determinations by an agency of 
original jurisdiction that are final and binding, including 
decisions as to the degree of disability, will be accepted as 
correct in the absence of CUE. Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly. changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 
14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error." It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable. Fugo v. Brown, 6 VetApp. 
40, 43-44 (1993).

The veteran has not pointed to any facts that were not 
considered by the adjudicator in the challenged rating 
action, nor does he contend that the then-applicable law was 
misapplied.  Instead, he relies upon recent developments in 
the law to assert he should have been accorded separate 
ratings.  Such is not a valid claim of clear and unmistakable 
error, as it is merely an assertion that as to how the 
evidence was viewed at the time his disorder was evaluated.  

The Board observes that the veteran relies upon Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005), where the Court held 
that the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


